DETAILED ACTION

Response to Amendment
The amendment filed on 02/16/2021 has been considered. 

Allowable Subject Matter
Claims 17, 19-20 are allowed. 

Claims 2, 13, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-11, 14-16, are also objected as being dependent on an objected claim. 

Prior art of reference fails to teach wherein said in the claims:
2. “a light emission period controller configured to increase the length of the gate-on period of the light emission control signal provided to the current frame when a first grayscale difference is greater than a predetermined first reference value, and
wherein the first grayscale difference is obtained by subtracting a previous average grayscale, which is an average of grayscales of an image of the previous frame, from a current average grayscale, which is an average of grayscales of an image of the current frame.”
13. “a grayscale compensator configured to increase the grayscale of the current frame when a first grayscale difference is greater than the predetermined first reference value, and wherein the first grayscale difference is obtained by subtracting the grayscale of the previous frame of the pixel from the grayscale of the current frame of the pixel.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2008/0309600) “Lee” in view of Kim et al.(2006/0267893) “Kim”.

Regarding claims 1, Lee teaches
A display device comprising:
a display panel including a pixel (PX Fig.1); and
a panel driver configured to change a length of a gate-on period of a light emission control signal provided to the pixel in a current frame ([0045). 
However, in an obvious variation Lee teaches wherein said “…on the basis of a difference between a grayscale of a previous frame and a grayscale of the current frame” ([0015] teaches interpolating input image signal based on present and next frame).

              Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to provide a method of driving a display apparatus as taught by Lee in order to sequentially output the first data voltage and the second data voltage to a pixel of the display apparatus ([0015]). 

	Lee fails to specifically teach 
wherein the panel driver increases the length of the gate-on period of the light emission   control signal provided to the current frame when the difference between the grayscale of the previous frame and the grayscale of the current frame is greater than a predetermined first reference value.
However, Kim teaches 
wherein the panel driver increases the length of the gate-on period of the light emission   control signal provided to the current frame when the difference between the grayscale of the previous frame and the grayscale of the current frame is greater than a predetermined first reference value ([0008], [0034]).

              Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Lee’s apparatus with the teaching of Kim as shown above, in order to a compensate gray-scale value to the data driver (see [0034]).

Regarding claim 12, Lee teaches
A display device comprising:

a panel driver configured to increase a grayscale corresponding to a current frame ([0045). 
However, in an obvious variation Lee teaches wherein said “…on the basis of a difference between a grayscale of a previous frame of the pixel and a grayscale of the current frame of the pixel” ([0015] teaches interpolating input image signal based on present and next frame).

              Thus it would have been obvious to a person of ordinary skills in the art at the time of invention provide a method of driving a display apparatus as taught by Lee in order to sequentially output the first data voltage and the second data voltage to a pixel of the display apparatus ([0015]). 

Lee fails to specifically teach 
wherein the panel driver increases the grayscale of the current frame when the difference between the grayscale of the previous frame of the pixel and the grayscale of the current frame of the pixel is greater than a predetermined first value.
However, Kim teaches 
wherein the panel driver increases the grayscale of the current frame when the difference between the grayscale of the previous frame of the pixel and the grayscale of the current frame of the pixel is greater than a predetermined first value ([0008], [0034]).

              Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Lee’s apparatus with the teaching of Kim as shown above, in order to a compensate gray-scale value to the data driver (see [0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19-20  have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628


/INSA SADIO/Primary Examiner, Art Unit 2628